Citation Nr: 0817186	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-28 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to retroactive induction for re-entry into a 
vocational rehabilitation program under Chapter 31, Title 38, 
United States Code.   

(The veteran's appeals for service connection for psoriatic 
arthritis and ulnar nerve neuropathy, left hand, are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1978 to June 
1978, and from January 1991 to May 1991; the veteran had many 
years of verified and unverified reserve component service.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from administrative decision prepared in February 
2004 and issued to the veteran in June 2004 by the Vocational 
Rehabilitation and Counseling Division (VR&C) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his timely July 2004 substantive appeal, the veteran 
requested a hearing before the Board, to be held at the local 
RO, as to his claim for retroactive induction for re-entry 
into a vocational rehabilitation program.  There is no 
evidence that he has withdrawn that request.  The veteran 
must be afforded a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO.  Advise the 
veteran of all Board hearing options, 
including by videoconference.  All 
correspondence regarding this hearing should 
be associated with the claims folder.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


